Citation Nr: 0711551	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  98-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than April 21, 2000, 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision.  In 
October 2003, July 2005, and November 2006, the Board 
remanded the appeal for further development.  

A September 2006 motion to advance the case on the Board's 
docket was granted by the Board in October 2006.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  Entitlement to TDIU did not arise prior to April 21, 
2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 21, 
2000, for the award of TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in an August 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an earlier effective 
date for a TDIU, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession.  Then, in a November 2006 letter, the RO provided 
notice of the information and evidence needed to establish a 
disability rating and effective date for the disability on 
appeal.  The claim was last readjudicated in January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  Moreover, in a March 2006 
correspondence, the veteran indicated that he had no other 
relevant information or evidence to submit to substantiate 
his claim.  Thus, the Board finds that all relevant available 
evidence necessary for an equitable disposition of the appeal 
has been obtained.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997).

In this case, VA received the veteran's TDIU claim in May 
1998.  In an August 2001 rating decision, the RO granted TDIU 
effective April 21, 2000.

Initially, the Board observes that the RO granted TDIU based 
on the date the veteran met the percentage requirements of 38 
C.F.R. § 4.16(a) (2006).  Thus, the RO found that the date 
entitlement to TDIU arose was April 21, 2000, when service 
connection for post-traumatic stress disorder was made 
effective with a 10 percent evaluation, bringing the combined 
evaluation for service-connected disabilities to 70 percent.  
See 38 C.F.R. § 4.16(a).  To warrant an earlier effective 
date, the evidence must show entitlement to TDIU on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  

On his May 1998 TDIU claim, the veteran stated that his 
service-connected low back disability prevented him from 
securing or following any substantially gainful occupation.  
At that time, his low back disability was rated at 40 
percent; however, he had filed a claim for an increased 
rating in November 1996 which had been denied.  In a November 
2006 decision, the Board increased the rating for the back 
disability to 60 percent, but denied an extra-schedular 
rating, finding that the disability alone had not caused 
marked interference with employment beyond that already 
contemplated in the assigned rating.  In a January 2007 
rating decision, the RO implemented the increased rating and 
assigned an effective date of February 10, 2006, based on the 
earliest date as of which it was factually ascertainable that 
an increase in disability occurred.  Thus, essentially, the 
Board has already determined that the veteran's service-
connected low back disability has not, in and of itself, 
resulted in marked interference with employment, and the RO 
has determined that the 60 percent increased rating occurred 
in February 2006.  To date, the veteran has not expressed 
disagreement with either the Board's denial of the extra-
schedular rating or the RO's assignment of the effective 
date.  

More importantly, the record fails to show that the veteran 
was unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
either alone or in aggregate with his low back disability, 
prior to April 21, 2000.  In this regard, service connection 
was also in effect for residuals of left buttock shell 
fragment wound (rated at 20 percent), frostbite neuralgia of 
the left foot (rated at 20 percent), hydrocele (rated at 0 
percent), posterior chest shell fragment wound scar (rated at 
0 percent), and scabies (rated at 0 percent).  Although the 
veteran has asserted that he has been unable to work since 
1986, the evidence of record fails to show that he was 
unemployable due to solely to these service-connected 
disabilities prior to April 21, 2000.  

The Board acknowledges that a February 2006 VA examination 
report reflects the examiner's opinion that the veteran 
clearly has been unable to carry out gainful employment for 
many years and certainly prior to April 2000.  However, the 
Board notes the examiner also diagnosed multiple nonservice-
connected disabilities, including diabetes, chronic 
arteriosclerotic peripheral arteriosclerosis, status post 
femoral bypass procedure, and glaucoma.  Further, the 
examiner did not indicate that the veteran was unemployable 
prior to April 2000 based solely on service connected 
disabilities without regard to nonservice-connected 
disabilities or his age.  

In this case, the Board observes that the evidence of record 
dated prior to April 21, 2000, does not support the 
conclusion that the veteran was unemployable due solely to 
his service connected disabilities, when considered apart 
from his nonservice-connected disabilities and his age, such 
that referral for extraschedular consideration is warranted.   

Given the above, the Board finds that entitlement to TDIU did 
not arise prior to April 21, 2000, the date he met the 
percentage requirements for TDIU.  As such, despite the 
earlier date of claim and the veteran's assertion that he is 
entitled to TDIU prior to April 21, 2000, the appeal is 
denied.


ORDER

An effective date earlier than April 21, 2000, for the award 
of TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


